Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Bruce Vance, on January 27, 2022. The application has been amended as follows: 

3.	in the claims: 
*Claims 15, 18, 21, 24 have been amended to incorporate the limitation of claim 16.
* canceling claims 16, 19, 22, and 25.

	Please Rewrite the Claims as follow:

1-14.	(Canceled)

Currently Amended) A method for a user equipment operating in a wireless communication system, the method comprising:
receiving a uplink grant for a cell; 
determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity;
performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; [[and]]
generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure; and 
transmitting the MAC PDU

16.	(Canceled)

17.	(Previously Presented) The method according to claim 15, further comprising:
receiving, for each of the plurality of logical channels, information regarding cells on which a corresponding logical channel is allowed to be transmitted.

18.	(Currently Amended) A user equipment comprising:
a transceiver;
a processor; and
a memory operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations comprising:
receiving a uplink grant for a cell;
determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity;
performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; [[and]]
generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure; and
the MAC PDU

19.	(Canceled) 

20.	(Previously Presented) The user equipment according to claim 18, wherein the operations further comprise:
receiving, for each of the plurality of logical channels, information regarding cells on which a corresponding logical channel is allowed to be transmitted.

21.	(Currently Amended) A processing device comprising:
a processor; and
a memory operably connectable to the processor and storing instructions that, when executed, cause the processor to perform operations comprising:
receiving a uplink grant for a cell;
determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity;
performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; [[and]]
generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure; and
transmitting the MAC PDU

22.	(Canceled) 

23.	(Previously Presented) The processing device according to claim 21, wherein the operations further comprise:
receiving, for each of the plurality of logical channels, information regarding cells on which a corresponding logical channel is allowed to be transmitted.

24.	(Currently Amended) A non-transitory computer-readable storage medium encoded with at least one computer program comprising instructions that, when executed by a processor, perform operations for a user equipment in a wireless communication system, the operations comprising:
receiving a uplink grant for a cell; 
determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity;
performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; [[and]]
generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure; and
transmitting the MAC PDU

25.	(Canceled) 

26.	(Previously Presented) The non-transitory computer-readable storage medium according to claim 24, wherein the operations further comprise:
receiving, for each of the plurality of logical channels, information regarding cells on which a corresponding logical channel is allowed to be transmitted. 


Allowable Subject Matter
Claims 15, 17, 18, 20, 21, 23, 24 and 26 (Renumbered 1 – 8) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 15, 17, 18, 20, 21, 23, 24 and 26 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the 
	In Claim 15, determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity; performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure, in combination with the other limitations recited as specified in claim 15. 
	In Claim 18, determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity; performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure, in combination with the other limitations recited as specified in claim 18.
	In Claim 21, determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity; performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure, in combination with the other limitations recited as specified in claim 21.
	In Claim 24, determining, at a medium access control (MAC) entity, logical channels which are allowed to be transmitted on the cell among a plurality of logical channels associated with the MAC entity; performing, at the MAC entity, a logical channel prioritization (LCP) procedure only for the determined logical channels based on the uplink grant; generating a MAC protocol data unit (PDU) based on the uplink grant and the LCP procedure, in combination with the other limitations recited as specified in claim 24.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468